Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 7/25/2022, Applicant has amended Claims 7 and 9, and added new claims, Claims 19-20.  
Claims 1-6, 12-18 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 7-11 and 19-20 are under consideration. 

Withdrawn Objection to Drawings
The prior objection to the drawings because Figures 7A-C, and 22-24 were not sequence compliant is withdrawn in light of the amended specification filed 7/25/2022 that provides SEQ ID NOs for the pictured sequences.

Withdrawn Objection to Specification
The prior objection to the disclosure because it contains embedded hyperlinks and/or other form of browser-executable code is withdrawn in light of the amended specification filed 7/25/2022.
The prior objection to the disclosure because Tables 1-10 and 12 were not sequence compliant is withdrawn in light of the amended specification filed 7/25/2022 that provides SEQ ID NOs for the tabled sequences.

Claim Rejections - 35 USC § 112(b)
as necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation "wherein the modified protein coding gene is select from the group consisting of VSX2, BRN3B, RCVRN, and combinations thereof" in regard the genes of Claim 7.  There is insufficient antecedent basis for this limitation in the claim because Claim 7 is directed to the “at least one neural retina-specific gene selected from VSX2 and RCVRN”. Applicant should clarify which elements of Claim 7, the Markush grouping of Claim 9 are directed to.
Appropriate correction is required. 

	
	Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claim 9 draws to a recombinant cell comprising modified VSX2, or BRN3B, or RCVRN genes or combinations thereof, which does NOT narrow the scope of claim 7 wherein the modified gene is VSX2 or RCVRN.  Essentially, due to the applicant’s own claim language, the VSX2 or RCVRN embodiments of claim 9 do not limit the scope of claim 7. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Appropriate correction is required. 


Withdrawn Claim Rejections 102
The prior rejection of Claims 7-11 under 35 U.S.C. 102(a)(1) as being anticipated by Sluch et al., (Science Reports, 2015, 5:16595) is withdrawn in light of Applicant’s amendments to Claim 7 to limit the modified gene to include VSX2 and RCVRN, which are limitations Sluch does not anticipate.

New Claim Rejections - 35 USC § 102
as necessitated by amendment
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al., (PLoS ONE, 2012, 8:e1002924).

[AltContent: textbox ([img-media_image1.png])]With respect to Claims 7 and 9, Zou teaches recombinant mouse cells comprising a modified protein coding gene of VSX2 (Abstract, see excerpt from Fig. S1 adj).
In regard to Claim 10, Zou teaches the gene is modified to stably express a Neo reporter (see above).
Accordingly, Zou anticipates instant claims.


New Claim Rejections - 35 USC § 103
as necessitated by amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US10,973,854, filed 11/22/2012)

In regard to claims 7 and 9, Nakano teach a recombinant cell comprising a modified retina-specific gene. Specifically, Nanko suggests an “in-frame” modification of the RCVRN (alias recoverin) gene (col 18, lines 50-58).
In regard to claim 8, Nakano teaches the in-frame modification is a fluorescent reporter gene such as GFP (col 18, line 52).
In regard to claim 10, as stated supra, Nakano teaches the GFP is an in-frame modification, which is a stable modification. Furthermore, Nakano teaches that similar in-frame modifications with retina-specific genes such as Rax & Crx lead to stable GFP expression (col 6, Fig. 8 & 9)
However, Nakano is silent to a provide a preferred embodiment of a recombinant cell with a stable in-frame GFP modified RCVRN protein coding gene.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to prepare said cell because each of the individual elements of the instant claims are independently presented by Nakano as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in retinal cell therapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements such as nuclease targeted GFP in-frame modifications of retina-specific genes in order to measure the differentiation and sorting for retinal cells (col 18, and see working Example col 20-21, such as Fig. 8), the use of Recoverin as a retina-specific gene marker (col 10, 1st para., col 18, 4th para., col 26, 1st para., Example 8), and methods of making and formulations for the modified cells are taught by Nakano (col 9, col 20-21), and further they are taught in various combinations and are shown to be used in a method for producing recombinant cells that comprising a modified retina-specific gene.  It would be therefore predictably obvious to use a combination of these elements in said recombinant cells comprising a modified retina-specific gene such as RCVRN. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/25/2022 are acknowledged and have been found persuasive because the prior rejection over Sluch et al. 2015 has been withdrawn due to Applicant’s amendments.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US10,973,854, filed 11/22/2012), in view of Sluch et al., (Science Reports, 2015, 5:16595, prior art of record).

[AltContent: textbox ([img-media_image2.png])]As discussed previously, Nakano suggests a recombinant cell comprising a modified protein coding gene with a fluorescent reporter in-frame with a retina-specific gene such as RCVRN.
However, Nakano is silent with respect to the in-frame modification of a stop codon.
With respect to claim 11, Sluch et al. teach recombinant cells comprising a modified retina-specific gene, wherein a mCherry fluorescent reporter gene has been inserted in-frame to a modified stop codon of the retina-specific BRN3B gene (p. 2, Introduction, 2nd para., Results, 1st para., see Fig. 1a excerpt adjacent). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the recombinant cell comprising a modified coding gene with a fluorescent reporter in-frame with a retina-specific gene as suggested by Nakano and choose an in-frame modification to the stop codon of the retina-specific gene as taught by Sluch with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sluch because this type of modification not only allowed the recombinant cells to be fluorescently sorted in a manner that maintained cell viability, but it also allowed the retina-specific gene to be expressed at normal levels (p. 2, Results, p. 5, last para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/25/2022 are acknowledged.
Although the Examiner has reapplied the prior art of Sluch et al. 2015, it is used as a secondary reference to teach that it would have been predictably obvious to choose an in-frame modification of a stop codon.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US10,973,854, filed 11/22/2012), in view of Sluch et al., (Science Reports, 2015, 5:16595, prior art of record), and Pargett et al. (Curr Protoc Cell Bio, 2018, 78:4.36.1-19)

As discussed previously, Nakano suggests a recombinant cell comprising a modified protein coding gene with a fluorescent reporter in-frame with a retina-specific gene such as the photoreceptor marker of RCVRN.
In regard to Claim 19, Nanko also suggests in-frame modified protein coding genes such as a retinal progenitor cell marker and a retinal ganglion marker (col 18, lines 50-58).
In regard to retinal progenitor cell marker of Claim 19, Nanko discloses the retinal progenitor cell marker VSX2 (alias Chx10) (col 10, lines 1 and 31, see Fig. 7).
In regard to retinal ganglion cell marker of Claim 19, Nanko discloses the retinal ganglion marker BRN3 (col 18, lines 55), 
Thus, Nanko reasonably suggests gene modifications for retina-specific genes that represent three distinct stages of retinal cell differentiation, which include retinal progenitor stage (i.e., VSX2), retinal ganglion cell stage (i.e., BRN3), and retinal photoreceptor cell stage (i.e., RCVRN). 
However, in regard to the retinal ganglion cell maker of Claim 19, Nanko is silent to making a recombinant cell comprising a modified BRN3B.
With respect to claim 19, Sluch et al. teach recombinant cells comprising a modified retina-specific gene, wherein a mCherry fluorescent reporter gene has been inserted in-frame in the retina-specific BRN3B gene (p. 2, Introduction, 2nd para., Results, 1st para., see Fig. 1a excerpt adjacent). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the recombinant cell comprising a modified coding gene with a fluorescent reporter in-frame with a retina-specific gene such as BRN3 as suggested by Nakano and choose the retina-specific gene of BRN3B as taught by Sluch with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sluch because choosing BRN3B for this type of modification allowed the recombinant cells to be fluorescently sorted for generating purified populations of retinal ganglion cells in a manner that maintained cell viability, but it also allowed the retina-specific gene to be expressed at normal levels (p. 2, Results, p. 5, last para.). 
However, although both Nanko and Sluch teach methods for making genomic modifications in a cell using targeted nucleases such as CRISPR and ZFNs, the are silent respect to all three of the retina-specific gene makers including VSX2, BRN3B, and RCVRN being modified in the same cell. 
In regard to Claim 19, Pargett et al. (2018) teaches methods for producing a recombinant cell comprising multiple modified protein coding genes (Abstract, see Basic protocol 1). Specifically, Pargett teaches live-cell imaging and analysis with multiple genetically encoded reports, and discloses methods including CRISPR-based knock-in of fluorescent proteins to genomic loci (p. 2, 2nd para.), as well as bicistronic arrangements of the reporter upon insertion (p. 4, section 5) and validation of its insertion and function (pgs. 5-6). Furthermore, Pargett teaches that when measuring multiple fluorescent proteins from the same cell, it is important to choose those that limit spectral overlap (p. 3, last two para).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare recombinant cells comprising modified protein coding genes with fluorescent reporters in retina-specific genes VSX2, BRN3B, and RCVRN as suggested by Nakano et al., and combine the modified retina-specific genes into a single cell as taught by Pargett with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Pargett because the combination allows the measurement of time-course data to quantify correlation and trends between measured parameters at a single cell level (Abstract & Commentary, see p.18, last para.), and the combination into a single cell improves the precision of measurements by avoiding cell-to-cell variance (p. 2, 1st para.). Furthermore, as stated supra, Nakano et al. already suggests in-frame modifications for each of the stages of the retinal cells including progenitor, retinal ganglion, and photoreceptor, thus it would have been obvious to duplicate the in-frame modifications for each of the markers in a single cell product because the courts have held that a mere duplication of the essential working parts of a product involves only routine skill in the art. MPEP 2144.04VI(B) summarizes that although a prior art reference does not disclose a plurality of elements, the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see also  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In instant case, as state supra, Nanko and Sluch already suggests that this duplication would have advantageous properties as far as tracking the stages of differentiation of retinal cells and having the ability to sort each population.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/25/2022 are acknowledged and have been addressed supra.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US10,973,854, filed 11/22/2012), in view of Sluch et al., (Science Reports, 2015, 5:16595, prior art of record), and Pargett et al. (Curr Protoc Cell Bio, 2018, 78:4.36.1-19), as applied to claims 1, 9, and 19, in further view of Markwardt (PLoS One, 2011, 6:e17896)

As discussed previously, Nakano et al. suggest a recombinant cell comprising three modified coding genes with fluorescent reporters in-frame with retina-specific genes.
In regard to Claim 20, as stated supra, Nakano suggest a recombinant cell with a modified retina-specific gene comprising GFP, Sluch teaches a recombinant cell with a modified retina-specific gene comprising a mCherry, and Pargett teaches that a blue wavelength such as cyan fluorescent protein (CFP) should be combined to avoid spectral overlap.
However, Nakano et al. are silent with respect to a Cerulean as the cyan florescent protein.
Markwardt et al. teaches a recombinant cell comprising the blue fluorescent reporter Cerulean (p. 6, Fig. 4).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the recombinant cell comprising a modified coding gene with a fluorescent reporter including a blue wavelength as suggested by Nakano et al., and choose Cerulean as the fluorescent blue protein as taught by Goedhart with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Markwardt because Cerulean has enhanced brightness among CFPs (Introduction, p. 2, last para.).
However, Nakano et al. are silent with respect to a VSX2 modified with Cerulean, a BRN3B modified with eGFP, and a RCVRN modified with mCherry.
Nevertheless, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the recombinant cell comprising fluorescent reporters in-frame for the retina-specific genes of VSX2, BRN3B, and RCVRN as suggested by Nakano et al. and to choose Cerulean, eGFP, and mCherry as the respective fluorescent proteins with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because there was such as small genus of retina-specific genes to modify (i.e, VSX2, BRN3B, and RCVRN), so as to include such a small genus of fluorescent proteins (i.e., Cerulean, eGFP, and mCherry), one of ordinary skill would have immediately envisioned the subcombination of VSX2 with Cerulean, BRN3B with eGFP, and RCVRN with mCherry from the limited number of options available.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/25/2022 are acknowledged and have been addressed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1631